United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3214
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      * On Appeal from the United
                                      * States District Court for the
     v.                               * District of South Dakota.
                                      *
Branyon Dale Pippenger,               * [UNPUBLISHED]
                                      *
           Defendant - Appellant.     *
                                 ___________

                             Submitted: November 18, 2010
                                Filed: November 24, 2010
                                 ___________

Before MURPHY, SMITH, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Branyon Pippenger was convicted by a jury of conspiracy to distribute 50 grams
or more of crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846. The district
court1 sentenced Pippenger to the mandatory minimum sentence of 120 months and
five years of supervised release. Pippenger appeals his conviction and sentence,
arguing that the evidence was insufficient to support a conviction, that the district
court abused its discretion by denying his motion for a mistrial, that the court erred



      1
         The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
by denying him safety valve relief, and that the court erred by failing to grant a
mistrial sua sponte based on alleged prosecutorial misconduct. We affirm.

      Pippenger argues that insufficient evidence exists to support his conviction for
conspiracy to distribute crack cocaine. We review challenges to the sufficiency of the
evidence de novo, viewing the evidence "in the light most favorable to the verdict,
resolving conflicts in the verdict's favor, and accepting all reasonable inferences that
support the verdict." United States v. Williams, 534 F.3d 980, 985 (8th Cir. 2008).
We will reverse only if "no reasonable jury could have found the defendant guilty
beyond a reasonable doubt." Id.

       To convict Pippenger of conspiracy to distribute crack cocaine, the government
had to prove that there was an agreement to distribute crack cocaine, that Pippenger
knew of the conspiracy, and that he intentionally joined the conspiracy. United States
v. Hernandez, 299 F.3d 984, 988 (8th Cir. 2002). Two of Pippenger's coconspirators,
as well as multiple customers, testified at his trial. One of his coconspirators testified
that Pippenger moved to South Dakota for the express purpose of joining an existing
crack cocaine operation. The witnesses also testified that Pippenger regularly traveled
with his coconspirators to purchase crack cocaine for resale, that they would at times
conduct drug sales with each others' customers, that they "loaned" each other drugs
for resale, and that Pippenger and his coconspirators frequently sold crack cocaine to
many of the same customers and at many of the same places.

       Pippenger argues that the above evidence was insufficient to prove that he
intentionally joined a conspiracy to distribute crack cocaine. We disagree. See United
States v. Delpit, 94 F.3d 1134, 1152 (8th Cir. 1996) (a "series of drug deals for resale
can prove a conspiracy to distribute"); United States v. Donnell, 596 F.3d 913, 925
(8th Cir. 2010) ("[w]here the evidence shows multiple transactions involving large
amounts of drugs . . . [it] is sufficient to support a conclusion that the drugs were



                                           -2-
purchased for resale"). The evidence was sufficient for a reasonable jury to find
Pippenger guilty of conspiring to distribute at least 50 grams of crack cocaine.

       Pippenger also argues that the district court abused its discretion in denying his
motion for a mistrial after a witness testified in violation of a pretrial order. We
review the denial of a motion for a mistrial for abuse of discretion. United States v.
Weaver, 554 F.3d 718, 723 (8th Cir. 2009). The district court is afforded broad
discretion in deciding motions for mistrial because "it is in a far better position to
weigh the effect of any possible prejudice." Id.

       Prior to Pippenger's indictment on federal drug charges, he was arrested on state
drug possession charges. The charges were dropped after the federal indictment. On
Pippenger's pretrial motion, the district court ruled that evidence of Pippenger's state
arrest would be excluded. While testifying about their activities on the night of
Pippenger's arrest, one of the government's witnesses mentioned that, "[w]e all got
thrown in jail that night." On Pippenger's motion for a mistrial, the court met with
counsel, weighed the appropriate remedies, and ultimately decided that the best
remedy was to instruct the jury to disregard the witness's statement. We conclude that
the district court did not abuse its discretion by denying Pippenger's motion for a
mistrial. See United States v. Nelson, 585 F.3d 418, 429 (8th Cir. 2000); see also
Weaver, 554 F.3d at 723.

       Pippenger was also granted leave to file a pro se supplemental brief, in which
he argues that the district court erred by failing to grant him safety valve relief and by
failing to find sua sponte prosecutorial misconduct. Pippenger concedes that he did
not provide the government with any information, and it was Pippenger's burden to
show affirmatively that he provided all the information and evidence he had
concerning his offense. U.S.S.G. § 5C1.2(a)(5). We conclude that the district court did
not clearly err in finding that Pippenger was not eligible for safety valve relief. See
United States v. Santana, 150 F.3d 860, 864 (8th Cir. 1998). We also find no plain

                                           -3-
error in the district court's failure to declare a mistrial sua sponte based on alleged
prosecutorial misconduct. See United States v. Bentley, 561 F.3d 803, 810–12 (8th
Cir. 2009).

       Finally, we decline to review on direct appeal Pippenger's final claim of
ineffective assistance of counsel. See United States v. McAdory, 501 F.3d 868,
872–73 (8th Cir. 2007) (appellate court ordinarily defers ineffective assistance claims
to 28 U.S.C. § 2255 proceedings).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -4-